Citation Nr: 0417642	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  94-17 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability, 
on a direct basis and as secondary to service connected 
disability.  

2.  Entitlement to an initial increased disability rating for 
dysthymia, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1968 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  Specifically, by a November 
1993 rating action, the RO granted service connection for 
dysthymia and awarded a 10 percent evaluation to this 
disability, effective from June 1992.  Also by this decision, 
the RO denied the issue of entitlement to a total disability 
rating based on individual unemployability.  Subsequently, by 
a September 2003 rating action, the RO denied service 
connection for a back disability, on a direct basis and as 
secondary to service connected disability.  


REMAND

As the Board has discussed in this decision, during the 
current appeal, there was a recent and substantial change in 
the law.  On November 9, 2000, the President signed into law 
the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the veteran's claim for an initial 
disability rating greater than 10 percent for his 
service-connected dysthymia.  In a letter dated in March 
2001, the RO informed the veteran that, at that time, the 
issues on appeal included his increased rating claim for his 
dysthymia as well as his claim for a total disability rating 
based on individual unemployability.  Thereafter in this 
letter, the RO discussed, with respect to the veteran's total 
rating claim, the type of evidence necessary for this issue, 
including which evidence the agency would obtain and which 
evidence he should submit.  Significantly, however, the RO 
did not provide such notification with regard to the 
veteran's rating claim for his service-connected dysthymia.  
A remand with regard to this issue is, therefore, necessary 
to accord the RO an opportunity to provide the veteran with 
the VCAA notification concerning his dysthymia claim.  

Further review of the claims folder indicates that the most 
recent VA mental disorders examination accorded to the 
veteran was conducted in September 1999.  Subsequent VA 
medical records dated from February 2000 to March 2003 
reflect continued outpatient psychiatric treatment.  
Consequently, the Board concludes that, on remand, the 
veteran should be accorded a VA psychiatric examination to 
determine the current nature and extent of his 
service-connected dysthymia.  

With regard to the issue of entitlement to service connection 
for a back disability, on a direct basis and as secondary to 
service-connected disability, the Board notes that, in August 
2003, the veteran underwent a VA spine examination.  
According to the report of the evaluation, the examiner 
diagnosed lumbar paravertebral myositis but did not render an 
opinion as to the etiology of this disorder.  In fact, the 
examiner noted in the report that he wished to review the 
veteran's claims folder but that the file was not available 
on the day of the examination.  In an addendum dated 
approximately one month later in September 2003, the examiner 
explained that he had still not received the veteran's claims 
folder and that he was, therefore, unable to render the 
requested opinion.  As such, the Board believes that the 
veteran's service connection claim should be remanded to the 
RO to accord the examiner, if he is available, an opportunity 
to review the veteran's claims folder and to render an 
opinion concerning the etiology of the diagnosed low back 
disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the veteran's claim 
for an initial disability rating greater 
than 10 percent for his service-connected 
dysthymia, the RO should review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  In addition, the RO should refer the 
veteran's claims folder to the examiner 
who conducted the VA spine examination in 
August 2003, if he is available.  Upon 
review of the file, the examiner should 
express an opinion as to whether it is 
more likely, less likely or as likely as 
not that the diagnosed lumbar 
paravertebral myositis is in any way 
related to, or caused by, the veteran's 
active military duty or is in any way 
related to, caused by, or aggravated by, 
any of the veteran's service-connected 
disabilities.  If the examiner finds that 
the diagnosed lumbar paravertebral 
myositis is permanently aggravated by the 
veteran's active military duty or a 
service-connected disability, the 
examiner should specify the measurable 
degree of back disability that is due to 
service or service-connected disability.  
A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.  

If this examiner is not available, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be accorded another VA 
orthopedic examination to determine the 
nature, extent, and etiology of any back 
disorder shown on evaluation.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a pertinent VA 
examination to determine the nature and 
extent of his service-connected 
dysthymia.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
evaluation report.  In addition, the 
examiner should provide a (Global 
Assessment of Functioning (GAF) score), 
with an explanation of the numeric code 
assigned.

4.  The RO should then readjudicate the 
issues of entitlement to service 
connection for a back disability, on a 
direct basis and as secondary to service 
connected disability; entitlement to an 
initial disability rating greater than 
10 percent for dysthymia; and entitlement 
to a total disability rating based on 
individual unemployability.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



